Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 1 of 28 PageID #: 24597


                                                                             1


 1                       UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
 2
      - - - - - - - - - - - - - - - -X
 3    UNITED STATES OF AMERICA,      : 15-CR-252 (PKC)
                                     :
 4               Plaintiff,          :
                                     : United States Courthouse
 5            -against-              : Brooklyn, New York
                                     :
 6    HERNAN LOPEZ,                  :
                                     : Monday, April 20, 2020
 7              Defendant.           : 11:00 a.m.
      - - - - - - - - - - - - - - - -X
 8

 9          TRANSCRIPT OF CRIMINAL CAUSE FOR BAIL APPLICATION
                  BEFORE THE HONORABLE PAMELA K. CHEN
10                    UNITED STATES DISTRICT JUDGE

11                           A P P E A R A N C E S:

12    For the Government:          RICHARD P. DONOGHUE, ESQ.
                                   United States Attorney
13                                 Eastern District of New York
                                   271 Cadman Plaza East
14                                 Brooklyn, New York 11201
                                   BY: SAMUEL P. NITZE, ESQ.
15                                      M. KRISTIN MACE, ESQ.
                                        PATRICK HEIN, ESQ.
16                                      KEITH D. EDELMAN, ESQ.
                                        Assistant United States Attorneys
17
      For the Defendant:           SPERTUS, LANDES & UMHOFER, LLP
18                                 1990 South Bundy Drive
                                   Suite 705
19                                 Los Angeles, California 90025
                                   BY: JAMES W. SPERTUS, ESQ.
20                                      MATTHEW D. UMHOFER, ESQ.
                                        SAMUEL A. JOSEPHS, ESQ.
21

22    Court Reporter:        DAVID R. ROY, RPR
                             225 Cadman Plaza East
23                           Brooklyn, New York 11201
                             drroyofcr@gmail.com
24
      Proceedings recorded by Stenographic machine shorthand,
25    transcript produced by Computer-Assisted Transcription.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 2 of 28 PageID #: 24598


                                     Proceedings                             2


 1                (All parties appearing via teleconference.)

 2                THE COURTROOM DEPUTY:       Criminal cause for bail

 3    application, Docket Number 15-CR-252, United States of

 4    America versus Lopez.

 5                Before the parties state their appearances,

 6    persons granted remote access to proceedings are reminded of

 7    the general prohibition against photographing, recording, or

 8    rebroadcasting of court proceedings.          Violation of these

 9    prohibitions may result in sanctions, including removal of

10    Court-issued media credentials, restrictive entry to future

11    hearings, denial of entry to future hearings, or any other

12    sanctions deemed necessary by the Court.

13                The attorneys are reminded to state their names

14    prior to speaking on the record.

15                Will the parties please say their appearances for

16    the record, starting with the Government.

17                MR. NITZE:     Sam Nitze, Kristen Mace, Keith Edelman

18    and Patrick Hein for the Government.          This is Sam Nitze

19    speaking.

20                Good morning, Your Honor.

21                THE COURT:     Good morning.

22                MR. SPERTUS:     This is James Spertus for Hernan

23    Lopez, who is also on the call.         And also on the call are

24    Matthew Umhofer and Samuel Josephs.

25                THE COURT:     All right.    And good morning to all of



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 3 of 28 PageID #: 24599


                                     Proceedings                             3


 1    you.

 2                And, Mr. Lopez, I just want to confirm that you

 3    are on the phone?

 4                THE DEFENDANT:     Yes, I am, Your Honor.

 5                THE COURT:     Okay.   And Mr. Spertus, does Mr. Lopez

 6    waive his personal or in-person appearance for this bail

 7    signing?

 8                MR. SPERTUS:     He does, yes, Your Honor.

 9                THE COURT:     Okay.   And then I guess if you can

10    tell me how it is that you know that Mr. Lopez is on the

11    phone?

12                MR. SPERTUS:     Your Honor, Matthew Umhofer is also

13    on the phone and will speak for Mr. Lopez from here on out.

14    I have spoken to Mr. Lopez extensively and I recognize his

15    voice.

16                THE COURT:     Okay.   And without waiving any

17    privilege, did you advise him about the number to call in

18    order to participate today with the time?

19                MR. UMHOFER:     He has been advised -- Your Honor,

20    this is Matthew Umhofer.

21                He is aware that today was the day that he needed

22    to call and had the number and all of that.            And actually,

23    Mr. Josephs will be speaking more today than I or

24    Mr. Spertus going forward.

25                THE COURT:     Okay.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 4 of 28 PageID #: 24600


                                        Proceedings                           4


 1                And then we have a Pretrial officer also present.

 2                Is that right?

 3                MR. MOORE:     Yes.    Good morning, Your Honor.     This

 4    is Ramel Moore from Pretrial Services.

 5                THE COURT:     All right.    Good morning to you,

 6    Mr. Moore.

 7                As everyone knows, we are here today for the bond

 8    signing.    I have been provided with a written copy of the

 9    bond.   And let me summarize briefly what the bond -- well,

10    let me summarize the main portions of the bond, which has

11    been signed by a number of suretors.            And in a moment, I

12    will confirm that they are also here today.

13                But the bond does provide for -- well, it is in

14    the amount of, rather, $15 million.         The defendant will be

15    subject to geographic restrictions, or travel restrictions.

16    Ostensibly, or primarily, he will be restricted to remaining

17    in the Central District of California and New York City,

18    except as approved with at least two days' advance notice by

19    Pretrial Services.       He will also be subject to random visits

20    by Pretrial Services, as well as reporting to

21    Pretrial Services as they direct.

22                This is a secured bond, so there are at least

23    three suretors who have signed the bond so far:           August

24    Martin, Scott Velasquez, and Wayne Fastow.

25                And this is to the court reporter.         I am assuming



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 5 of 28 PageID #: 24601


                                     Proceedings                             5


 1    that you have all of those spellings, but you can stop me if

 2    at any point you need me to spell it; or you feel free stop

 3    anyone else, as well.

 4                I will also note that there is a curfew that

 5    applies here to Mr. Lopez.        He must remain at home between

 6    the hours of 10:00 p.m. and 6:00 a.m. every day.           He can

 7    apply to Pretrial Services for any exceptions, but

 8    obviously, he would have to give them advance notice and get

 9    approval because the boxes are checked as 10:00 to 6:00, or

10    as directed by Pretrial Services.         So obviously, this

11    contemplates some different schedule being approved by

12    Pretrial Services.

13                All right.     And then there are other conditions,

14    but they are set forth in the bond.         I just want to

15    summarize the main ones.        There is property posted, which is

16    owned based on what is before me by three of the suretors,

17    and that is indicated in Attachment B.

18                Now, before I have the suretors identify

19    themselves, is there anything else that I should advise or

20    confirm right now with the parties?

21                Mr. Nitze?

22                MR. NITZE:     Your Honor, I think just once the

23    defendant and the suretors are sworn, just to confirm that

24    they have been advised of all the conditions and have read

25    and understood the entirety of the bond package.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 6 of 28 PageID #: 24602


                                     Proceedings                             6


 1                THE COURT:     Absolutely.

 2                Anything that you think, Mr. Josephs, I should

 3    advise the parties before I turn to the suretors?

 4                MR. JOSEPHS:     This is Sam Josephs.      No,

 5    Your Honor.

 6                THE COURT:     All right.

 7                MR. JOSEPHS:     Thank you.

 8                THE COURT:     So the suretors that I understand are

 9    on the line are Mr. August Martin.

10                Will you confirm that you are on the conference,

11    sir?

12                MR. MARTIN:     Yes, Your Honor.     This is August

13    Martin.

14                THE COURT:     Okay.   And next, Scott Velasquez.

15                Are you also here?

16                MR. VELASQUEZ:     Yes, Your Honor, I am.        This is

17    Scott Velasquez.

18                THE COURT:     Okay.

19                Wayne Fastow?

20                MR. FASTOW:     Yes, Your Honor, I am present.

21                THE COURT:     Okay.

22                And James DeMayo, D-E-M-A-Y-O, capital M.

23                Is that right?

24                MR. DEMAYO:     Yes.

25                THE COURT:     Okay.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 7 of 28 PageID #: 24603


                                     Proceedings                               7


 1                I do want to ask one questions of the lawyers.

 2    Mr. DeMayo's signature is not on the bond that I have; is

 3    that correct?     And I know that a couple of versions were

 4    sent later, but I think they were all the same with respect

 5    to the signers on the bond.

 6                Mr. Nitze?

 7                MR. NITZE:     Yes, Your Honor, that's correct.

 8    Mr. DeMayo, who is a bond agent for Mr. Josephs, will -- if

 9    I miss important facts here, he can -- he will jump in.            But

10    he's a bond agent.

11                THE COURT:     Okay.

12                MR. NITZE:     And Attachment C is the form by which

13    he has signed on for his company to be liable for $175,000.

14    And as I understand it, there is a bond form, an additional

15    form that will be filed as soon as the bond itself has been

16    filed.

17                Mr. Josephs, did I get that right?

18                MR. JOSEPHS:     This is Sam Josephs.      That's

19    correct.

20                Your Honor, we just wanted Mr. DeMayo on the phone

21    in case the Court had any questions about Attachment C and

22    to confirm the signature on Attachment C.          And that's

23    correct, there will be a Power of Attorney Form that will be

24    filed with the Clerk of the Court that is referenced in

25    Attachment C by Mr. DeMayo's company.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 8 of 28 PageID #: 24604


                                     Proceedings                               8


 1                THE COURT:     Okay.   And let me confirm, then.      In

 2    Attachment C there are only two handwritten signatures?            One

 3    purports to be the defendant's, and then the other one

 4    simply says, Attorney in Fact.

 5                Is that Mr. DeMayo's signature?

 6                MR. JOSEPHS:     This is Sam Josephs --

 7                MR. DEMAYO:     Yes.

 8                MR. JOSEPHS:     I'm sorry.    Yes, Your Honor.    He is

 9    the signee.

10                THE COURT:     Okay.   That was Mr. Josephs confirming

11    that.

12                Is that right?

13                MR. JOSEPHS:     Yes, Your Honor.

14                THE COURT:     Okay.   Thank you.

15                So let me have all of the four individuals, and I

16    will include you, Mr. DeMayo, in that, the three suretors

17    and then Mr. DeMayo be sworn in and given an oath.

18                THE COURTROOM CLERK:      Okay.    Starting with

19    Mr. August Martin --

20                THE COURT:     Wait.   YiQing, you could just recite

21    the whole thing and then I will confirm with them

22    individually.

23                THE WITNESS:     Okay.

24                THE COURT:     Thank you.

25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 9 of 28 PageID #: 24605


                                     Proceedings                             9


 1    A U G U S T     M A R T I N,

 2    S C O T T     V E L A S Q U E Z,

 3    W A Y N E     F A S T O W,

 4    AND    J A M E S     D E M A Y O,

 5                called as witnesses having been first duly

 6                sworn/affirmed, were examined and testified as

 7                follows:

 8                THE COURTROOM CLERK:       Please state and spell your

 9    name for the record.

10                THE COURT:     Okay.    So first Mr. Martin.    Do you

11    swear to tell the truth?

12                MR. MARTIN:     I do.

13                THE COURT:     Okay.

14                And the spelling we will dispense with, because I

15    think the court reporter has all of them.

16                Mr. Velasquez, will you confirm?

17                MR. VELASQUEZ:     I do.

18                THE COURT:     And Mr. Fastow?

19                MR. FASTOW:     I do.

20                THE COURT:     And Mr. DeMayo?

21                MR. DEMAYO:     I do, Your Honor.

22                THE COURT:     Okay.

23                Now, let me direct this question to the defense

24    attorneys.    Can one of you confirm for me the identities of

25    the individuals who have just identified themselves as the



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 10 of 28 PageID #: 24606


                                     Proceedings                                 10


  1    suretors and then Mr. DeMayo, and explain to me how it is

  2    that you can confirm their identities?

  3               MR. JOSEPHS:     Your Honor, this is Sam Josephs.          I

  4    have spoken extensively to all four of the sureties that are

  5    on the call.    I recognize all of their voices, and I have

  6    reviewed photos of the driver's licenses for Mr. Martin,

  7    Mr. Fastow, and Mr. Velasquez.        Mr. DeMayo, I've known for

  8    years, and I've spoken to him extensively on the phone.               And

  9    I have provided all four of them with the call-in

 10    information for today's call.

 11               THE COURT:     Okay.   And I'm curious, how did you

 12    accomplish the signatures?        Was it done electronically or

 13    via mail, in seriatim?

 14               MR. JOSEPHS:     I was done via e-mail.        The forms

 15    were printed, signed, scanned, and e-mailed back to me,

 16    Your Honor.

 17               THE COURT:     Okay.   And before all of that, you

 18    confirmed by looking at their driver's licenses that they

 19    are who they say they are before they signed?

 20               MR. JOSEPHS:     I did, Your Honor.

 21               THE COURT:     Okay.

 22               All right.     Now, let me advise the suretors, and

 23    obviously you, Mr. DeMayo, as well since you are signing

 24    this bond on behalf of the company.

 25               And, Mr. DeMayo, let me ask you.           The company,



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 11 of 28 PageID #: 24607


                                     Proceedings                             11


  1    just to confirm, is Allegheny Casualty Company.

  2               Is that right?

  3               MR. DEMAYO:     Yes, it is, Your Honor.

  4               THE COURT:     Okay.

  5               All right.     And first, Mr. Martin, let me ask you.

  6    What is your relationship to this defendant?

  7               MR. MARTIN:     A friend.

  8               THE COURT:     Okay.   And how long have you been

  9    friends?

 10               MR. MARTIN:     Twenty years.

 11               THE COURT:     All right.

 12               And, Mr. Velasquez, same question.          How do you

 13    know Mr. Lopez?

 14               MR. VELASQUEZ:     Oh, we were partners.

 15               THE COURT:     Business or --

 16               MR. VELASQUEZ:     (Indiscernible response.)

 17               THE COURT:     I'm sorry?

 18               MR. VELASQUEZ:     Yeah.

 19               THE COURT:     I'm sorry.    Did you say personal

 20    partners, domestic partners?

 21               MR. VELASQUEZ:     Yes, Your Honor.        This is Scott

 22    Velasquez.

 23               THE COURT:     Okay.   And how long have you known

 24    each other?

 25               MR. VELASQUEZ:     A little over two years.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 12 of 28 PageID #: 24608


                                        Proceedings                         12


  1               THE COURT:     Okay.

  2               And to go back to you, Mr. Martin.         How often do

  3    you see Mr. Lopez?

  4               MR. MARTIN:     Probably every few weeks.

  5               THE COURT:     Okay.    Now, turning to Mr. Fastow.

  6    How do you know Mr. Lopez?

  7               MR. FASTOW:     We were also friends 20 years --

  8               THE COURT:     Okay.

  9               MR. FASTOW:     -- or for 20 years.

 10               THE COURT:     Twenty years?

 11               MS. FASTOW:     Yes.

 12               THE COURT:     Okay.    And how often do you see him

 13    currently?

 14               MR. FASTOW:     Every several weeks, I would think,

 15    Your Honor.

 16               THE COURT:     Okay.

 17               And now turning to Mr. DeMayo.        Mr. DeMayo, are

 18    you the attorney for Allegheny Casualty Company?

 19               MR. DEMAYO:     No.    I'm an associate in business for

 20    them.

 21               THE COURT:     An appointed agency, did you say?

 22               MR. DEMAYO:     Yes.

 23               THE COURT:     Okay.    And what does that mean

 24    exactly, if you don't mind me asking?

 25               MR. DEMAYO:     We're a present value insurance



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 13 of 28 PageID #: 24609


                                     Proceedings                            13


  1    company who represents them for bail for the state of

  2    California, but also for federal court.

  3               THE COURT:     I see.

  4               Okay.   And so you're, in effect, a bonds --

  5               MR. DEMAYO:     Exactly.

  6               THE COURT:     -- you work for a bond company?

  7               MR. DEMAYO:     That's correct.

  8               THE COURT:     Okay.    And you're pledging on behalf

  9    of whom, the $175,000?

 10               MR. DEMAYO:     On behalf of -- the name is

 11                         [sic].

 12               THE COURT:     Okay.    Why don't you spell that again,

 13    please.

 14               MR. DEMAYO:     I think it's -- it's a --

 15

 16                                                    [sic].

 17               THE COURT:     Okay.

 18               So let me ask the court reporter?          Did you get

 19    that, David?

 20               THE COURT REPORTER:      Yes, I did, Your Honor.

 21    Thank you.

 22               THE COURT:     Okay.    Thank you.

 23               All right.     Let me turn first to the three

 24    suretors and make sure that you understand the obligations

 25    and the risks that you are undertaking by signing this bond



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 14 of 28 PageID #: 24610


                                      Proceedings                           14


  1    for your friend and partner.        As I understand, this is a

  2    $15 million bond, and it's secured by your properties.           What

  3    it means, though, is that if Mr. Lopez does not appear in

  4    court as required or follow any of the conditions in the

  5    bail bond that you have signed, any single one of you could

  6    be held responsibile for the entire $15 million amount of

  7    the bond.

  8                Do you understand that, Mr. Martin?

  9                MR. MARTIN:     I do understand that.

 10                THE COURT:     Mr. Velasquez.

 11                MR. NITZE:     Your Honor?

 12                THE COURT:     Oh, go ahead.

 13                MR. NITZE:     I'm sorry to interrupt.     This is Sam

 14    Nitze.

 15                THE COURT:     Yes, go ahead, Mr. Nitze.

 16                MR. NITZE:     I just wanted to note that the three

 17    sureties are dis-situated somewhat differently, and there is

 18    an asterisk on the bond form next to the face amount.

 19    You'll see that it says, As limited on Attachment B.

 20                THE COURT:     Oh, okay.

 21                MR. NITZE:     And I would just note, Mr. Martin, as

 22    you have indicated, he is on for the face amount and has

 23    posted property and partial security.

 24                Mr. Velasquez also is on for the face amount

 25    without property.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 15 of 28 PageID #: 24611


                                     Proceedings                              15


  1               THE COURT:     Oh, okay.

  2               MR. NITZE:     And, Mr. Fastow, however, Your Honor,

  3    is on for the amount of the posted property but limited to

  4    that.

  5               THE COURT:     Okay.    Thank you for clarifying that.

  6    Actually I was going to ask why Mr. Fastow wasn't listed

  7    above.

  8               Okay.   So let me modify what I said earlier.         This

  9    bond is somewhat unusual in that it makes some distinctions

 10    between the different suretors.        All right.     So the face

 11    value of the bond, as we have discussed, is $15 million.

 12    And the conditions generally, or the risks generally are the

 13    same in terms of the potential triggers.         The bottom line is

 14    that Mr. Lopez has to comply with every single term on this

 15    bond.    No condition -- or I don't view any condition as more

 16    important than any other.         So not only must he appear in

 17    court as required, but he must follow all of the specific

 18    conditions that are set forth in the written bond.

 19               So let me confirm for you -- or let me confirm for

 20    myself, rather, first with you, Mr. Martin.           Did you review

 21    the bond with all of the conditions in Attachments A, B, and

 22    C before you signed it?

 23               MR. MARTIN:     I did.

 24               THE COURT:     Mr. Velasquez?

 25               MR. VELASQUEZ:     Yes, Your Honor, I did.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 16 of 28 PageID #: 24612


                                     Proceedings                            16


  1               THE COURT:     And Mr. Fastow?

  2               MR. FASTOW:     Yes, I've reviewed it all.

  3               THE COURT:     Okay.   So it is very important that

  4    you understand that if Mr. Lopez violates any condition,

  5    each of you could be in serious financial risk.          Now, the

  6    extent of that risk is somewhat different for each of you

  7    and the nature of it, you know, is somewhat different for

  8    each of you.

  9               As Mr. Nitze pointed out, in Attachment B, it

 10    makes Mr. Martin and Mr. Velasquez potentially liable

 11    jointly and severally, meaning by themselves or together,

 12    for the full $15 million appearance amount.

 13               Do you understand that, Mr. Martin?

 14               MR. MARTIN:     I do, Your Honor.     This is August

 15    Martin.

 16               THE COURT:     And you, Mr. Velasquez?

 17               MR. VELASQUEZ:     I do, Your Honor.

 18               THE COURT:     Okay.

 19               MR. VELASQUEZ:     This is Scott Velasquez.

 20               THE COURT:     The important thing that you should

 21    understand is that the Government could come after one of

 22    you for the whole amount or both of you, but that is up to

 23    them how they want to proceed.        And that you are in theory

 24    putting yourself in risk of a $15 million judgment.

 25               Do you understand that, Mr. Martin?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 17 of 28 PageID #: 24613


                                     Proceedings                             17


  1               MR. MARTIN:     I do.   I do understand that,

  2    Your Honor.

  3               THE COURT:     And you, Mr. Velasquez?

  4               MR. VELASQUEZ:     I do.

  5               THE COURT:     Okay.

  6               All right.     Now, in addition, Mr. Fastow, you have

  7    signed on along with the other two suretors by posting

  8    property, which I assume are your personal residences or

  9    property that you own.      You, Mr. Fastow, along with the

 10    other two suretors, are at risk of having the Government go

 11    after you for a portion of this appearance bond.

 12               And, apparently, it would be I think, and correct

 13    me if I'm wrong, Mr. Nitze, $15 million less $175,000?

 14               Is that correct?

 15               MR. FASTOW:     That's my understand.      This is Wayne

 16    Fastow.

 17               THE COURT:     Thank you.    Okay.   But hold on.

 18               But, Mr. Nitze, am I reading Attachment B

 19    correctly, that the $15 million bond, at least as to

 20    Mr. Fastow, could be or would be $175,000 less because of

 21    this surety bond that is being posted?

 22               MR. NITZE:     Well, no, Your Honor.       Mr. Fastow

 23    would be on for the property that he has posted.           In other

 24    words --

 25               THE COURT:     But he has --



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 18 of 28 PageID #: 24614


                                     Proceedings                            18


  1               MR. NITZE:     -- the security that he has posted is

  2    the value of his property, and that's the extent of his

  3    potential liability.

  4               THE COURT:     Okay.   Thank you.

  5               All right.     So unlike the other two suretors,

  6    Mr. Martin and Mr. Velasquez, you, Mr. Fastow, are at least

  7    protected to some extent in terms of your exposure because

  8    it is limited to the value and the equity that you have in

  9    your property.

 10               Do you understand that?

 11               MR. FASTOW:     I do, Your Honor.     This is Wayne

 12    Fastow.

 13               THE COURT:     Okay.   But importantly, all the

 14    suretors should understand that if Mr. Lopez were to violate

 15    any condition of his bond, the Government could seize the

 16    properties you have posted and sell them.         Do you understand

 17    that Mr. -- and there could be some limitations on that, but

 18    nonetheless, theoretically they could take the property that

 19    you have posted to satisfy the bond.

 20               Do you understand that, Mr. Martin?

 21               MR. MARTIN:     I understand, Your Honor.

 22               THE COURT:     Mr. Velasquez?

 23               MR. VELASQUEZ:     I understand, Your Honor.

 24               THE COURT:     Okay.   And Mr. Fastow?

 25               MR. FASTOW:     I understand, Your Honor.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 19 of 28 PageID #: 24615


                                     Proceedings                              19


  1               THE COURT:     Okay.

  2               Then let me turn now to Mr. DeMayo.

  3               MR. DEMAYO:     Yes, Your Honor.

  4               THE COURT:     You said you have now been retained in

  5    effect to post this $175,000 bond for -- and tell me his

  6    last name again.

  7               MR. DEMAYO:     It's                 - -- or I'm sorry.

  8                .

  9               THE COURT:     Okay.   And Mr. Nitze or Mr. Josephs,

 10    explain to me, then, what the nature of this bond is and who

 11    that individual is.

 12               MR. JOSEPHS:     Your Honor, this is Sam Josephs.       I

 13    can explain.

 14               THE COURT:     All right.    Thank you.

 15               MR. JOSEPHS:     Attachment C is the corporate surety

 16    bond that is being posted with the Court and secured by

 17    property of a third party, and the third party is the

 18    individual that Mr. DeMayo described.

 19               THE COURT:     Okay.   So I have never dealt with

 20    something like this.      Do I need to advise someone other than

 21    Mr. DeMayo about the risk posed by signing on to this bond

 22    or posting this security?

 23               MR. NITZE:     This is Sam Nitze.     No, I don't

 24    believe so, Your Honor, because the company itself has taken

 25    on the liability and then it would be sort of down the



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 20 of 28 PageID #: 24616


                                     Proceedings                            20


  1    chain, so to speak, for them to pursue whatever backing they

  2    might have for it.

  3               THE COURT:     Okay.   So I don't even need to advise

  4    a corporate board member or anything like that?

  5               MR. NITZE:     I think so long as Mr. DeMayo has been

  6    advised, that is sufficient.

  7               THE COURT:     Okay.

  8               So, Mr. DeMayo, do you understand that if

  9    Mr. Lopez fails to comply with all of the conditions of his

 10    bond, as well as appear in court as required, the $175,000

 11    that has been posted will be forfeited?

 12               Do you understand that?

 13               MR. DEMAYO:     Yes, Your Honor.

 14               THE COURT:     Okay.

 15               MR. DEMAYO:     Yes, Your Honor, I do understand

 16    that.

 17               THE COURT:     All right.    And you have an obligation

 18    to advise the client, or whoever purchased this surety bond

 19    of that.

 20               Is that correct?

 21               MR. DEMAYO:     Yes, Your Honor.

 22               THE COURT:     And you have done that?

 23               MR. DEMAYO:     Yes, Your Honor.     We -- we have, and

 24    I think also the defendant's attorneys have as well.

 25               THE COURT:     Okay.   And before signing



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 21 of 28 PageID #: 24617


                                     Proceedings                              21


  1    Attachment C, were you provided a copy of the bond along

  2    with Attachments A and B?

  3               MR. DEMAYO:     Yes, Your Honor, I have them here as

  4    well.

  5               THE COURT:     All right.    So you are aware of all of

  6    the conditions that Mr. Lopez is subject to?

  7               MR. DEMAYO:     Yes.

  8               THE COURT:     Okay.

  9               All right.     So based on my colloquy with the

 10    parties and the representations of the attorneys, I do find

 11    that the suretors are fully informed of the consequences of

 12    their endorsement of the bond.         I am going to endorse this

 13    bond.

 14               Now, I believe I previously advised the defendant

 15    of the consequences of this bond.        Mr. Josephs or Mr. Nitze,

 16    do you think I need to advise the defendant any further at

 17    this time?

 18               MR. NITZE:     Your Honor, this is Sam Nitze.       I

 19    think it would be worth swearing in the defendant and

 20    notifying him again, or at least just confirming his

 21    understanding of the conditions you have referenced.           And I

 22    say that because before we did not have an executed bond

 23    form, hadn't confirmed signature, and also the mix and

 24    nature of the partial security was still subject to being

 25    sorted out.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 22 of 28 PageID #: 24618


                                      Proceedings                           22


  1                THE COURT:     Okay.   Sure.

  2                MR. NITZE:     And so based on that, I think it would

  3    be worthwhile.

  4                THE COURT:     Okay.   Fair enough.

  5                So, Mr. Lopez, I am going to have you sworn in.

  6                THE DEFENDANT:     Yes, Your Honor.

  7   H E R N A N      L O P E Z,

  8                called as a witness having been first duly

  9                sworn/affirmed, was examined and testified as

 10                follows:

 11                THE COURTROOM CLERK:      Please state your name for

 12    the record.

 13                THE DEFENDANT:     Hernan Lopez.

 14                THE COURTROOM CLERK:      Thank you.

 15                THE COURT:     Okay.   So, Mr. Lopez, have you signed

 16    this appearance bond on the bottom of the first page?

 17                THE DEFENDANT:     Yes, I have, Your Honor.

 18                THE COURT:     Okay.   And did you do so on or

 19    about -- well, when did you do that actually?

 20                THE DEFENDANT:     I believe it was -- it was this

 21    weekend, either Saturday or Sunday.         I think it was

 22    Saturday.

 23                THE COURT:     Okay.   And at the time that you signed

 24    it, did you review all of the conditions in it yourself

 25    and/or with your attorney?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 23 of 28 PageID #: 24619


                                     Proceedings                            23


  1               THE DEFENDANT:     I reviewed them myself and my

  2    attorneys had advised me of the conditions before that.

  3               THE COURT:     Okay.   And did you do that

  4    telephonically?

  5               THE DEFENDANT:     Yes, Your Honor.

  6               THE COURT:     Okay.   So you are aware, are you not,

  7    that this is a $15 million secured bond; that you have three

  8    individuals who have signed on as suretors; as well as a

  9    $175,000 bond that has been posted, I gather, by a third

 10    party, perhaps someone related to your company.

 11               Are you aware of that?

 12               THE DEFENDANT:     I am, Your Honor.

 13               THE COURT:     Okay.   Are you also aware -- and,

 14    again, I am just summarizing the main points -- that your

 15    travel will be restricted or your whereabouts will be

 16    restricted to the Central District of California and

 17    New York City unless approved with two-days advanced notice

 18    by Pretrial Services to leave those areas?

 19               MR. SPERTUS:     I am, Your Honor.

 20               THE COURT:     All right.    And are you also aware

 21    that you will be subject to random visits by

 22    Pretrial Services, and that you will have to report as

 23    directed by Pretrial Services?

 24               THE DEFENDANT:     Yes, Your Honor.

 25               THE COURT:     Have you already surrendered your



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 24 of 28 PageID #: 24620


                                     Proceedings                            24


  1    passport as required by this bond?

  2               THE DEFENDANT:     I have, Your Honor.

  3               THE COURT:     Okay.   In addition, you will be

  4    subject to curfew between 10:00 p.m. to 6:00 p.m. or as

  5    directed by Pretrial Services.

  6               Are you aware of that?

  7               THE DEFENDANT:     Yes, Your Honor.

  8               THE COURT:     All right.    And then you will also be

  9    required to report to Pretrial Services any conversion of

 10    any portion of your ownership; stake in Wondery, spelled

 11    W-O-N-D-E-R-Y, into cash or any other form or liquid asset?

 12               You are aware of that condition as well, are you

 13    not?

 14               THE DEFENDANT:     I am, Your Honor.

 15               THE COURT:     All right.    And you are also directed

 16    not to have any association or contact with your

 17    co-defendants or any individual employed by or associated

 18    with any sports marketing company identified in the

 19    indictment, which would include Torneos, Full Play, and the

 20    Traffic Group, or their subsidiaries or affiliates;

 21    CONCECAF, or any affiliated or constituent entity; CONMEBOL,

 22    and any affiliated or constituent entity; FIFA, and any

 23    affiliated or constituent entity; and finally,

 24    21st Century Fox, or any currently or formerly affiliated

 25    entity regarding, for the context, has to be that you're not



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 25 of 28 PageID #: 24621


                                     Proceedings                            25


  1    allowed to do, has to be about the allegations in the

  2    superseding indictment.

  3               Do you understand that no-contact or association

  4    provision?

  5               THE DEFENDANT:     I do, Your Honor.

  6               THE COURT:     Okay.   It is important to note that

  7    you're not precluded -- or your counselor, rather, is not

  8    precluded from contacting any of these individuals in

  9    connection with your defense.         And it does not preclude a

 10    co-defendant meeting as part of a joint defense agreement.

 11               Do you understand that?

 12               THE DEFENDANT:     I do.

 13               THE COURT:     Okay.   So lastly as I said before,

 14    what is most important for you to understand is that if you

 15    violate any term of this bond, and there are quite a few as

 16    you can appreciate, you will both be subjecting your friends

 17    to financial ruin and the seizure of their property, and you

 18    yourself will have issued against you a $15 million

 19    judgment, as well as potentially incurring other criminal

 20    charges such as bail jumping.

 21               So do you understand that?

 22               THE DEFENDANT:     I do, Your Honor.

 23               THE COURT:     All right.    Do you have any questions

 24    at all about the bond that you have signed?

 25               THE DEFENDANT:     I don't, Your Honor.      I've



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 26 of 28 PageID #: 24622


                                        Proceedings                         26


  1    reviewed them extensively with my attorney.

  2                THE COURT:     Okay.   And I should have added that

  3    obviously if you fail to comply with any condition, this

  4    surety bond will be executed against by the Government for

  5    $175,000.

  6                Do you understand that?

  7                THE DEFENDANT:       Yes, Your Honor.

  8                THE COURT:     Okay.

  9                All right.     Is there anything else, Mr. Nitze,

 10    that I ought to advise or confirm with Mr. Lopez?

 11                MR. NITZE:     No.   From the Government's

 12    perspective, that is sufficient.         Thank you, Your Honor.

 13                THE COURT:     Okay.

 14                All right.     And you, Mr. Josephs?

 15                MR. JOSEPHS:     No, Your Honor.     Thank you.

 16                THE COURT:     All right.    I think that covers

 17    everything that we need to do today.           This bond will be

 18    entered pursuant to the normal policy.          The private

 19    information will be redacted in the publicly filed version,

 20    you know, such as addresses of homes that are being posted,

 21    et cetera.

 22                I think contrary to what we did last time,

 23    Mr. Nitze will take care of that pursuant to our standard

 24    procedures unless there is some reason that the parties want

 25    to get together to propose additional redactions to the



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 27 of 28 PageID #: 24623


                                     Proceedings                             27


  1    public version.

  2               MR. NITZE:     That's fine from the Government's

  3    perspective.    I defer to Mr. Josephs, if he thinks it would

  4    be worthwhile to confirm something, we'll be happy to join

  5    in that effort also.

  6               MR. JOSEPHS:     No, Your Honor.     This is Sam

  7    Josephs.   That's fine as well.

  8               THE COURT:     Okay.   So just rest assured, we will

  9    take out the addresses, but otherwise, the other terms of

 10    the bond will be posted in the public version.          Okay?

 11               Anything else from the Government?

 12               MR. NITZE:     Nothing from the Government.       Thank

 13    you.

 14               THE COURT:     Mr. Josephs?

 15               MR. JOSEPHS:     No, Your Honor.     Thank you.

 16               THE COURT:     All right.

 17               Is there anything from the suretors?         Did anyone

 18    want to say anything before we get off the line?

 19               Mr. Martin?

 20               MR. MARTIN:     I have nothing to add.      Thank you so

 21    much, Your Honor.

 22               THE COURT:     Mr. Velasquez?

 23               (No audible response.)

 24               THE COURT:     Oops.   I don't think you unmuted,

 25    Mr. Velasquez.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00252-PKC Document 1417 Filed 07/20/20 Page 28 of 28 PageID #: 24624


                                                                 Proceedings                                                                28


  1                       MR. VELASQUEZ:                         Oh, I'm sorry.                    No, Your Honor.

  2    Thank you.

  3                       THE COURT:                    And Mr. Fastow?

  4                       MR. FASTOW:                      No other questions.                         Thank you,

  5    Your Honor.

  6                       THE COURT:                    Mr. DeMayo, do you have any other

  7    questions?

  8                       MR. DEMAYO:                      No other questions, Your Honor.

  9    Thank you.

 10                       THE COURT:                    Okay.

 11                       And Pretrial Services, did you have anything you

 12    wanted to say or ask?

 13                       MR. MOORE:                    No, Your Honor.                       Other than to know

 14    who to fax over to today an unredacted copy of the bond,

 15    please.

 16                       THE COURT:                    Okay.         Good.

 17                       Thank you everyone and be safe.

 18                       ALL PARTIES ON THE LINE:                                    Thank you.

 19                       THE COURT:                    Bye-bye.

 20                       (Matter concluded.)

 21                                                              --oo0oo--

 22

 23   I   ( we)     c e r t i f y     t h a t      t h e    f o r e g o i n g   i s     a    c o r r e c t     t r a n s c r i p t
      f r o m   t h e   r e c o r d     o f     p r o c e e d i n g s    i n    t h e       a b o v e- e n t i t l e d      m a t t e r .
 24
                          / s /     D a v i d      R.      Roy                          2 1 s t   Day        o f   A p r i l ,   2 0 2 0
 25                           DAVID           R.    ROY                                                       D a t e




                                                   David R. Roy, RPR, CSR, CCR
                                                      Official Court Reporter
